Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered February 14, 1996, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not commit reversible error in accepting the prosecutor’s explanations for excluding a black woman from the jury. Under the circumstances of this case, the trial court was in the best position to observe the prosecutor’s demeanor and determine whether his explanations were credible or merely pretexts for racial discrimination (see, People v Jupiter, 210 AD2d 431, 434). The trial court also properly denied the defendant’s request for a missing-witness charge because there was nothing in the record to indicate that the complainant’s son was knowledgeable about any material issue in the case (see, People v Cliff, 230 AD2d 865, 866, cert denied 520 US 1158).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
Bracken, J. P., Santucci, Altman and McGinity, JJ., concur.